             Case: 1:21-cv-00179 Document #: 1 Filed: 04/07/21 Page 1 of 8




                        DISTRICT COURT OF THE VIRGIN ISLANDS
                                DIVISION OF ST. CROIX

  CYRIL MITCHELL,
                                 Plaintiff,
                                                          CASE NO. 1:21-cv-_____________
                   v.
                                                          JURY TRIAL DEMANDED
  GLENCORE LTD.; GENERAL ENGINEERING
  CORP.; and GEC LLC,

                                 Defendants.


                                    NOTICE OF REMOVAL

       PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1332, 1441 and 1446,

Defendant Glencore Ltd. (“Glencore”), by its undersigned attorney, hereby files this Notice of

Removal of an action brought by Plaintiff Cyril Mitchell in the Superior Court of the Virgin

Islands, Division of St. Croix, Civil No. SX-2020-CV-00911, to the District Court of the Virgin

Islands, Division of St. Croix, and expressly reserves all questions and defenses other than that of

removal. In support thereof, Glencore respectfully states as follows:

                     BACKGROUND AND CITIZENSHIP OF PARTIES

       1.       On or about December 3, 2020, Plaintiff filed a Complaint in the Superior Court

of the Virgin Islands, Division of St. Croix, captioned Cyril Mitchelle v. Glencore Ltd., General

Engineering Corporation, and GEC LLC, Civil No. SX-2020-CV-00911 (hereinafter the

“Superior Court Action”). See Ex. 1. On or about December 9, 2020, Plaintiff filed an Amended

Complaint. See Ex 2. Glencore received a copy of the initial pleading setting forth the claim for

relief on March 8, 2021.

       2.       Plaintiff Cyril Mitchell alleges that he is a citizen of the U.S. Virgin Islands. See

Ex. 2 ¶ 1.




                                                 -1-
             Case: 1:21-cv-00179 Document #: 1 Filed: 04/07/21 Page 2 of 8




       3.       Defendant Glencore is a Swiss corporation with its principal U.S. place of

business in New York, NY. See id. ¶ 2.

       4.       Defendant General Engineering Corporation (“General Engineering Corp.”) is

alleged to be a U.S. Virgin Islands corporation, with its principal place of business in the U.S.

Virgin Islands. See id. ¶ 3. It is no longer in existence.

       5.       Defendant GEC LLC (a/k/a GEC, LLC) is alleged to be a U.S. Virgin Islands

company, the owners of which are citizens of the U.S. Virgin Islands. See id. ¶ 4.

                                  GROUNDS FOR REMOVAL

       6.       This Court has original jurisdiction over civil actions between citizens of different

states in which the matter in controversy exceeds $75,000. See 28 U.S.C. § 1332(a).

       7.       The amount-in-controversy requirement is satisfied. Plaintiff alleges he

contracted lung disease as a result of exposure to purportedly toxic substances, for which

Plaintiff is seeking compensatory and punitive damages. See Ex. 2 ¶¶ 8–14. Without conceding

liability or the merits of Plaintiff’s claims, based on these allegations, the amount in controversy

exceeds $75,000.

       8.       Complete diversity exists among the only parties properly joined in this case:

Plaintiff Cyril Mitchell and defendant Glencore.

       9.       As discussed below, the other named defendants – General Engineering Corp. and

GEC LLC – have been fraudulently joined by Plaintiff.

       10.      “Joinder is fraudulent where there is no reasonable basis in fact or colorable

ground supporting the claim against the joined defendant, or no real intention in good faith to

prosecute the action against the defendants or seek a joint judgment.” Brown v. JEVIC, 575 F.3d

322, 326 (3d Cir. 2009) (quoting In re Briscoe, 448 F.3d 201, 217 (3d Cir. 2006)). “‘[A]

defendant may still remove the action if . . . non-diverse defendants were fraudulently named or


                                                -2-
             Case: 1:21-cv-00179 Document #: 1 Filed: 04/07/21 Page 3 of 8




joined solely to defeat’ federal jurisdiction.” Id. (alterations in original) (quoting Briscoe, 448

F.3d at 216).

       A.         Plaintiff Has Fraudulently Joined General Engineering Corp. and GEC LLC

       11.        General Engineering Corp. and GEC LLC have been named as defendants in this

action, even though Plaintiff lacks a colorable ground for relief against either defendant, and has

no intention to prosecute the action against either defendant.

                 i.      General Engineering Corp. has been defunct for more than 23 years

       12.        On or about January 1, 1998, General Engineering Corporation was merged into

U&W Industrial Supply, Inc., with U&W Industrial Supply, Inc. being the surviving corporation.

Ex. 3, Cole Decl., ¶ 7, Ex. E. On or about December 23, 1999, U&W Industrial Supply, Inc.

changed its name to Cosmogony II, Inc. Id., ¶ 8, Ex. F.

       13.        “An entity that does not exist cannot be sued.” In re Alumina Dust Claims, 71

V.I. 443, 459 (Super. Ct. V.I. 2019) (internal citation omitted). Plaintiff has no good faith basis

for naming as a defendant a corporation that ceased to exist in 1998, when it was merged into

another corporation. See Campbell v. Bluebeard’s Castle Inc., No. 2006-67, 2008 U.S. Dist.

LEXIS 38750, at *8 (D.V.I. May 12, 2008) (interpreting V.I. Code tit. 13, § 253 “to prevent a

merged corporation from being sued after the completion of the merger”). Nor does Plaintiff

have any realistic expectation of pursuing General Engineering Corp. and obtaining a judgment

against it. Naming General Engineering Corp. as a defendant is demonstrably in bad faith.

                ii.      GEC LLC was formed four years after the last of the events alleged in
                         the Complaint

       14.        Plaintiff alleges that from 1990 to 1995, he worked at the Alumina Refinery

where the allegedly tortious conduct occurred. See Ex. 2 ¶ 7. Publicly available company filings

reveal that GEC LLC was not formed until December 29, 1999. Ex. 3, Cole Decl., ¶ 10, Ex. H.



                                                 -3-
              Case: 1:21-cv-00179 Document #: 1 Filed: 04/07/21 Page 4 of 8




        15.      Plaintiff has no good faith basis for naming as a defendant an entity that did not

even come into existence until 1999, four years after the alleged tortious conduct occurred. Nor

does Plaintiff have any realistic expectation of pursuing GEC LLC and obtaining a judgment

against it. Naming GEC LLC as a defendant is demonstrably in bad faith.

              iii.      GEC LLC is not the “successor-in-interest” to General Engineering
                        Corp.

        16.      In an attempt to manufacture something out of nothing, Plaintiff makes the

conclusory allegation that GEC LLC is the “successor-in-interest” to General Engineering Corp.

Plaintiff offers no facts to support that allegation.

               iv.      Plaintiff’s counsel’s modus operandi to defeat diversity is naming
                        General Engineering Corp. with no intention of pursuing it

        17.      The modus operandi of Plaintiff’s counsel has been to name General Engineering

Corp. to preclude removal, with no intention of pursuing a judgment against it.

        18.      In 2011, Plaintiff’s counsel initiated twenty-two cases against Glencore and other

defendants, alleging virtually identical claims as in the instant action. See In re: Bauxite

Containing Silica Halliday Litig. Series, No. SX-2015-CV-00097 (V.I. Super. Ct.); In re:

Bauxite Containing Silica Charles Litig. Series, No. SX-2015-CV-00098 (V.I. Super. Ct.).

Plaintiffs in those cases are represented by The Pate Law Firm and Burns Charest LLP, as well

as Thomas Alkon, P.C. As in this case, all twenty-two complaints also named General

Engineering Corp. as a defendant.

        19.      In each of those twenty-two cases, General Engineering Corp. was dismissed with

prejudice after the time to remove had expired. See Decl. of Eliot Lauer (“Lauer Decl.”) ¶ 6,

Glencore v. Davis, et al., No. 1:20-cv-00075 (D.V.I. Feb. 15, 2021), ECF No. 31-8. The

inclusion of General Engineering Corp. as a defendant obstructed removal under 28 U.S.C. §




                                                  -4-
              Case: 1:21-cv-00179 Document #: 1 Filed: 04/07/21 Page 5 of 8




1441(b), as there was no diversity across the adversary line, which there would have been had

General Engineering Corp. not been named as a party. Lauer Decl. ¶ 7.

        20.      On April 10, 2015, counsel for plaintiffs filed a stipulation dismissing General

Engineering Corp. with prejudice in those twenty-two cases. Id. ¶ 8. There, each plaintiff and

General Engineering Corp. stated that they had “resolved their differences by way of settlement.”

Id. No settlement agreement, nor any information regarding the terms or amount of any

settlement, has ever been disclosed to Glencore. Id. ¶ 9.

        21.      In those cases, apart from an answer to a First Amended Complaint, General

Engineering Corp. never filed any motions or any other filings. Id. ¶ 10. The plaintiffs never

served any discovery demands on General Engineering Corp. The only discovery provided by

General Engineering Corp. was the service of Rule 26 initial disclosures. Id. ¶ 11. In those

disclosures, General Engineering Corp. stated that only one individual had knowledge of facts

related to the claims; it had no documents related to the claims; and it was not yet sure whether

an insurance policy covered the alleged injuries. Id. It provided no other information. Id.

        22.      Thus, in the nearly four years that these cases were pending against General

Engineering Corp. (2011-2015), nothing changed with respect to the plaintiffs’ cases against

General Engineering Corp. except the passage of time. Id. ¶ 12.

        23.      It is apparent that General Engineering Corp. was only included in these cases to

destroy diversity, and that plaintiffs never had any intention of taking discovery from, much less

pursuing any claims against, General Engineering Corp. After the window of time for removal

under 28 U.S.C. § 1441(b) had closed, the plaintiffs dismissed all claims against General

Engineering Corp.1


1
 The manipulative strategy deployed in these 22 cases was a continuation of the strategy that had been used by Mr.
Alkon in at least 18 other cases. See Lauer Decl. ¶ 14 & App’x A.


                                                       -5-
             Case: 1:21-cv-00179 Document #: 1 Filed: 04/07/21 Page 6 of 8




       24.      Given this modus operandi, it is apparent that Plaintiff has no real intention in

good faith to prosecute the action against, or to seek a joint judgment against, General

Engineering Corp. or GEC LLC.

       B.       The other procedural requirements of 28 U.S.C. § 1446 are met.

       25.      Glencore received a copy of the initial pleading setting forth the claim for relief

on March 8, 2021. This Notice of Removal is therefore timely. See 28 U.S.C. § 1446(b).

       26.      Pursuant to 28 U.S.C. § 1446(d), written notice of the filing of this Notice of

Removal is simultaneously being given to Plaintiff, and a copy of the Notice of Removal will be

promptly filed with the Clerk of the Superior Court of the Virgin Islands, Division of St. Croix.

       27.      The consent of General Engineering Corp. and GEC LLC is not required under

the unanimity rule of 28 U.S.C. § 1446(b)(2)(A). See Balazik v. Cty. of Dauphin, 44 F.3d 209,

213 n.4 (3d Cir. 1995) (“The unanimity rule may be disregarded where . . . a defendant has been

fraudulently joined.”).

       28.      Glencore reserves all defenses, including but not limited to all defenses specified

in Rule 12(b) of the Federal Rules of Civil Procedure.

                                          CONCLUSION

       Complete diversity exists among the proper, non-fraudulent parties to the above-

captioned case, and the amount in controversy exceeds $75,000. Pursuant to 28 U.S.C. §§ 1332,

1441, and 1446, Glencore is properly removing the case from the Superior Court of the Virgin

Islands to the District Court of the Virgin Islands, Division of St. Croix.

       WHEREFORE, Glencore hereby removes this action from the Superior Court of the

Virgin Islands, Division of St. Croix to this Court, and reserves all defenses.




                                                 -6-
          Case: 1:21-cv-00179 Document #: 1 Filed: 04/07/21 Page 7 of 8




Dated: April 7, 2021
                                     /s/ Richard H. Hunter          .
                                     Richard H. Hunter, Esq. (V.I. Bar No. 332)
                                     HUNTER & COLE
                                     1138 King Street, Ste. 3
                                     Christiansted, St. Croix VI 00820
                                     Phone: 340-773-3535
                                     Fax: 340-778-8241
                                     rhunter@huntercolevi.com

                                     Counsel for Glencore Ltd.




                                      -7-
           Case: 1:21-cv-00179 Document #: 1 Filed: 04/07/21 Page 8 of 8




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 7th day of April, 2021 I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF System which will electronically serve the
following File Users:


     Korey A. Nelson, Esq.
     knelson@burnscharest.com
     C. Jacob Gower, Esq.
     jgower@burnscharest.com
     BURNS CHAREST LLP
     365 Canal Street, Ste. 1170
     New Orleans, LA 70130

     Warren T. Burns, Esq.
     wburnes@burnscharest.com
     Daniel H. Charest, Esq.
     dcharest@burnscharest.com
     BURNS CHAREST LLP
     900 Jackson Street, Ste. 500
     Dallas, TX 75202

     J. Russell B. Pate, Esq.
     pate@sunlawvi.com
     sunlawvi@gmail.com
     THE PATE LAW FIRM
     PO Box 890
     St. Thomas, VI 00804

     Attorneys for Plaintiff

                                            /s/ Richard H. Hunter          .




                                             -8-
